Title: To John Adams from Oliver Wolcott, Jr., 4 August 1800
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir.
Treasury Department Washington August 4th 1800

I have the honour to enclose a Letter from Colo. Richard Taylor, resigning his office of Collector of the Port of Louisville in Kentucky; and also several recommendations in favour of James McConnell, Edward O. Williams, and Jonathan Taylor junr. for that office. Mr. McConnell is recommended both by Colo. Taylor and by Mr. Morrison the Supervisor of Kentucky; and I beg leave to submit his name to the President as the person who appears to be most suitable to receive the appointment.—
The office of one of the Commissioners under the Act for an amicable settlement of limits with the State of Georgia, is now vacant.—It is presumed that the President will think fit to appoint the present Secretary of State to this office, as it was holden by the late Secretary. As some business has arisen under the commission, and Mr. Lee is now absent, a blank Commission is enclosed to prevent delay—
I am, very respectfully, / the President’s obedt. servt.

Oliv. Wolcott.